UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) ýQuarterly Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2012 oTransition Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the transition period from to Commission File No.0-18958 Groen Brothers Aviation, Inc. (Exact Name of Registrant as Specified in Its Charter) Utah 87-0489865 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2640 West California Avenue Salt Lake City, Utah 84104-4593 (Address of principal executive offices, including zip code) (801) 973-0177 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes ýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesýNo ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company ý Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoý As of May 15, 2012, there were 171,416,289 shares of the Registrant’s common stock, no par value per share, outstanding. GROEN BROTHERS AVIATION, INC. FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2012 PART I - Financial Information Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 26 PART II - Other Information Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Mine Safety Disclosures 27 Item 5. Other Information 27 Item 6. Exhibits 28 Signatures 30 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements GROEN BROTHERS AVIATION, INC. Condensed Consolidated Balance Sheets Assets March 31, June 30, (Unaudited) Current assets: Cash $ $ Accounts receivable, net of allowance of $7,000 - - Related party accounts and notes receivable Prepaid expenses Total current assets Property and equipment, net Total assets $ $ Liabilities and Stockholders’ Deficit Current liabilities: Accounts payable $ $ Bank overdraft - Accrued expenses Notes payable and current portion of capital lease obligations Related party notes payable Series B 15% cumulative redeemable non-voting preferred stock, no par value, 50,000,000 shares authorized, 49,949 and 46,660 shares issued and outstanding, respectively 49,949,000 46,660,000 Total current liabilities Long-term liabilities: Accrued expenses Deferred revenue Long-term debt and capital lease obligations Related party long-term debt Dealer deposits Total liabilities Stockholders’ deficit: Series A convertible preferred stock, no par value, 50,000,000 shares authorized, 1,400,000 shares issued and outstanding Common stock, no par value, 500,000,000 shares authorized, 171,416,289 shares issued and outstanding Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to condensed consolidated financial statements 3 GROEN BROTHERS AVIATION, INC. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, Nine Months Ended March 31, Revenues $ Costs and expenses: Cost of sales Research and development General and administrative expenses Total costs and expenses Loss from operations ) Other income (expense): Related party interest income Gain on extinguishment of debt Gain on sale of property and equipment - - Interest expense ) Series B preferred stock interest expense ) Total other income (expense) Loss before income taxes ) Income tax benefit - Net loss $ ) $ ) $ ) $ ) Net loss per common share – basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding – basic and diluted See accompanying notes to condensed consolidated financial statements 4 GROEN BROTHERS AVIATION, INC. Condensed Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash usedin operating activities: Depreciation and amortization expense Stock options and warrants issued for interest expense Stock options issued for services - Stock-based compensation Interest expense accrued on Series B preferred stock Interest expense added to debt principal Gain on extinguishment of debt ) ) Gain on sale of property and equipment - ) (Increase) decrease in: Accounts and notes receivable ) ) Prepaid expenses ) Increase (decrease) in: Accounts payable ) ) Accrued expenses Net cash used in operating activities ) ) Cash flows from investing activities: Proceeds from the sale of property and equipment - Purchase of property and equipment ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from the issuance of debt Repayment of debt and capital lease obligations ) ) Redemption of Series B preferred stock ) - Increase in bank overdraft - Net cash provided by financing activities Net decrease in cash ) ) Cash, beginning of period Cash, end of period $ $ See accompanying notes to condensed consolidated financial statements 5 GROEN BROTHERS AVIATION, INC. Notes to Condensed Consolidated Financial Statements (Unaudited) Note 1.Basis of Presentation Organization and Consolidation The unaudited condensed consolidated financial statements include the accounts of Groen Brothers Aviation, Inc. (the “Company”) and its wholly owned subsidiary, Groen Brothers Aviation USA, Inc. (“GBA USA”), and include all adjustments (consisting of normal recurring adjustments) which are, in the opinion of management, necessary to present fairly the financial position as of March 31, 2012 and the results of operations and cash flows for the three months and nine months ended March 31, 2012 and 2011.The results of operations for the three months and nine months ended March 31, 2012 are not necessarily indicative of the results to be expected for the full fiscal year ending June 30, 2012. Reclassifications Certain amounts in the condensed consolidated financial statements for the three months and nine months ended March 31, 2011 have been reclassified to conform to the presentation for the three months and nine months ended March 31, 2012. Note 2.Going Concern Uncertainty and Proposed Restructuring Plan The accompanying condensed consolidated financial statements have been prepared assuming that the Company will continue as a going concern.Because of the lack of significant operating revenues, recurring operating losses, negative cash flows from operations, the excess of current liabilities over current assets, significant past due obligations, and the stockholders’ deficit, there is substantial doubt about the Company’s ability to continue as a going concern. At March 31, 2012, we had total current liabilities of $175,029,000 and current assets of $19,000, resulting in a working capital deficiency of $175,010,000.At March 31, 2012, we had a total stockholders’ deficit of $183,851,000. The Company has no reliable source of revenue that could support even the modest initiatives to further develop its gyroplane technology.Furthermore, the Company’s assets are essentially all in its technology and cannot be reflected on its balance sheet as an offset to the extensive debt incurred.In that context, it is not feasible to raise funds through stock sales or from conventional debt sources.Continuation of the Company’s operations has only been possible through the support of its major creditor.These loans have been secured by the pledge of substantially all of the Company’s assets: its patents, intellectual property, and limited hard assets.This essential funding has extended to over a three year period to date. The Company started the past fiscal year with operational expenses of approximately $300,000 per month, with no income from operations.Despite the continued support from key creditors, the Company has been unable to attract any equity capital since 2008.As the national and worldwide financial equity markets continue to constrict, with only slight improvement in recent months, the Company has been forced to face the prospects of filing for Chapter 11 reorganization, or even Chapter 7 liquidation. Following months of in depth negotiations with essentially all its creditors, most of whom are significant equity holders as well, the Company has reached an agreement with those creditors for the Company to proceed toward the accomplishment of a proposed financial restructuring without having to seek protection through a bankruptcy filing.In the event that the Company were to be forced into Chapter 11 reorganization, only the secured creditors would have had any equity or other interest in the Company because the bankruptcy process would have eliminated all shareholders and all non-secured creditors.Management also believes that Groen Brothers Aviation’s name and reputation world-wide would be harmed as well.The proposed restructuring plan that has been negotiated with all the secured creditors keeps intact all shareholders and treats all creditors converting their debt to equity pari passu to the percent of debt they hold, whether or not secured. 6 The proposed restructuring will result in the elimination of substantially all of the Company’s debt obligations, which as of the date of this filing exceed $180 million, through the exchange of all of such debt for stock in a new private entity to be formed by the Company, and at this time is expected to be named, “Groen Brothers Aviation Corporation” (GBAC).In return the Company will transfer substantially all its assets, notably all of its technologies, knowhow, and associated patents, into GBAC in exchange for this relief of debt and receipt of some continued ownership of GBAC. The transfer of these assets requires approval through a vote of the Company’s shareholders holding a majority of the voting shares.The Company has received from holders of a significant majority of voting shares, a contractual commitment to vote in favor of this plan.Because of continued accrual of interest by all interest-bearing debt and of continued funding, the precise breakdown of the ownership of GBAC will not be established until the date of closing.However, based upon the accrued value of these obligations as of December 31, 2011, it is anticipated that the ”Secured Debt Obligation Holders” in the aggregate will own approximately 70% of GBAC, the “Other GBA Debt Obligation Holders” in the aggregate will hold approximately 17%, Management combined will hold 9%, and the Company will hold 4% of GBAC.It is anticipated that GBAC will also form subsidiaries where Company developed technologies will be utilized and significant additional funding will be raised in those subsidiaries to complete the commercialization of the Company’s Civil and Military technologies, both manned and unmanned. The activities that heretofore have been undertaken by the Company and its operating subsidiary Groen Brothers Aviation USA, Inc., will in the plan be carried forward by the operations and development of GBAC. So that the “good-will-value” of the Groen name within the aerospace industry may be retained, it is expected that the Groen Brothers Aviation name will be kept by it doing business as “Groen Brothers Aviation Corporation,” or similar name.The Company will continue to be a “holding company,” but whereas it now owns 100% of its technologies and is in debt by more than $180,000,000, its total assets will become a minority interest in GBAC and will be, essentially, debt free. In summary, Management believes that this proposed restructuring plan represents the best possible opportunity for the Company’s creditors and shareholders to emerge from what has become an unsupportable debt burden.Though debt financing was very instrumental in helping to create the advanced technologies that the Company has developed over the years, the debt burden has been a major impediment to the Company being able to exploit the value of these technologies, both civil and military. Following the restructuring, the new company’s standing in the industry is expected to be stronger than that which the Company could achieve. This should create opportunities for GBAC to exploit the Company’s gyroplane technology which otherwise likely would have been closed to the Company.The restructuring plan allows the Company to move into the future, too, although on a smaller scale.Consequently, the restructuring plan represents the best plan available to the Company that preserves shareholder and creditor value. As noted in Note 14, “Subsequent Events”, on May 16, 2012 the Company filed a Definitive Information Statement on Schedule 14C with the Securities and Exchange Commission (“SEC”) reporting its proposed restructuring plan.The Company is in the process of circulating this Statement with all the Company’s known common and preferred shareholders in order to receive the consent by a majority of those common and preferred shareholders in conformance with Utah law.The Company has already received written commitments from a majority of each shareholder group that they will vote in favor of the plan. 7 The Company’s continuation as a going concern is dependent on the approval and successful completion of the proposed restructuring plan.However, there can be no guarantee or assurance that the Company will be successful in these efforts.The condensed consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Note 3:Loss per Common Share The computation of basic net loss per common share is computed using the weighted average number of common shares outstanding during each period.The computation of diluted net loss per common share is based on the weighted average number of shares outstanding during the period plus common stock equivalents which would arise from the exercise of stock options and warrants outstanding using the treasury stock method and the average market price per share during the period, as well as common shares issuable upon the conversion of debt to common stock.Common stock equivalents were not included in the diluted loss per share calculation because the effect would have been anti-dilutive. The calculation of the weighted average number of common shares outstanding excludes common shares that have been issued as collateral for certain notes payable to related parties.These collateral shares are restricted and bear a legend prohibiting the holder from selling or transferring the shares at any time.The Company has assigned no value to these shares, and the terms of the notes payable require the holder of the collateral shares to return the shares to the Company when the applicable note and accrued interest are paid in full.At March 31, 2012, the Company had issued 5,350,000 shares of common stock as collateral.Under the terms of the proposed restructuring plan, it is anticipated that some or all of these collateral shares will be returned to the Company. Note 4:Stock Based Compensation The Company accounts for stock-based compensation in accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 718, Compensation – Stock Compensation.Under the fair value recognition provisions of this statement, stock-based compensation cost is measured at the grant date based on the value of the award granted using the Black-Scholes option pricing model, and recognized over the period in which the award vests.The stock-based compensation expense for the three months and nine months ended March 31, 2012 and 2011 has been allocated to the various categories of operating costs and expenses in a manner similar to the allocation of payroll expense as follows: Three Months Ended March 31, Nine Months Ended March 31, Research and development $ General and administrative Total stock-based compensation expense $ There was no stock compensation expense capitalized during the nine months ended March 31, 2012 and 2011. During the nine months ended March 31, 2012, no new stock options or warrants were issued.The following table summarizes the stock option and warrant activity during the nine months ended March 31, 2012: 8 Options and Warrants Weighted Average Exercise Price Weighted Average Remaining Contract Term Aggregate Intrinsic Value Outstanding at June 30, 2011 $ Granted - - Exercised - - Cancelled - - Expired ) Outstanding at March 31, 2012 $ $
